This is a suit against the maker and indorser of a promissory note in the sum of $100.
There was judgment below as prayed for, and the indorser alone has appealed.
The defense as set forth in the answer consists in the contention that the defendant Henry C. Whiteman is the surety and entitled to notice of dishonor which was not given, and that therefore he is released from all obligation on the note.
On the trial of the case below the defendant Martel, who failed to answer, made no appearance, and no proof of any kind was offered in behalf of the defendant Whiteman.
The note, which was offered in evidence, contains the following stipulation:
"The makers, endorsers, guarantors and sureties hereby severally waive presentment for payment, demand protest and notice of protest and non-payment, and also all pleas of division and discussion. This note may be extended without notice and without affecting the liabilities of any of the parties hereto."
It is obvious that the judgment appealed from must be affirmed.
In this court appellee has asked for 10 per cent. damages for frivolous appeal under article 907 of the Code of Practice.
It is ordered, adjudged, and decreed that the judgment appealed from be, and it is, amended, by increasing the amount thereof by 10 per cent., and, as thus amended, It is affirmed.
Amended and affirmed.